DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claim terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1350 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as fund in the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . .”  Id.  Using these definitions for the claims, the invention was not reasonably found in the prior art.
Claim 1 describes a device that includes a processor, a plurality of network interfaces including a contactless card interface, and non-volatile memory having contactless card emulation program code.  The contactless card emulation program code causes the processor to detect receipt of a contactless card authentication request received from a transaction device, such as a point-of-sale device.  The code identifies an emulated contactless card associated with the request and determines and retrieves a counter, a first master key, a second master key, and a shared secret relating to the emulated contactless card.  The code generates a first diversified key using the counter, the first master key, and a cryptographic algorithm and a second diversified key using the 
U.S. Patent Pub. No. 2015/0220912 discloses: An online transaction system configured to implement authentication methods that allow for strong multi-factor authentication in online environments. The authentication methods can be combined with strong security methods to further ensure that the authentication process is secure. Further, the strong multi-factor authentication can be implemented with zero adoption dependencies through the implementation of automated enrollment methods.
U.S. Patent Pub. 2015/0348007 discloses: Methods for operating a portable electronic device to conduct a mobile payment transaction at a merchant terminal are provided. The electronic device may verify that the current user of the device is indeed the authorized owner by requiring the current user to enter a passcode. If the user is able to provide the correct passcode, the device is only partly ready to conduct a mobile payment. In order for the user to fully activate the payment function, the user may have to supply a predetermined payment activation input such as a double button press that notifies the device that the user intends to perform a financial transaction in the immediate future. The device may subsequently activate a payment applet for a predetermined period of time during which the user may hold the device within a field of the merchant terminal to complete a near field communications based mobile payment transaction.
U.S. Patent Pub. 2021/0036856 discloses: A system and method are provided for generating access tokens on a user device rather than via a remote server computer. An access 
U.S. Patent Pub. No. 2016/0140545 discloses: Techniques for enhancing the security of a communication device when conducting a transaction using the communication device may include using a limited-use key (LUK) to generate a transaction cryptogram, and transmitting a token instead of a real account identifier and the transaction cryptogram to an access device to conduct the transaction. The token and the transaction cryptogram can be transmitted to a magnetic stripe reader by generating an emulated magnetic signal. The LUK may be associated with a set of one or more limited-use thresholds that limits usage of the LUK, and the transaction can be authorized based on at least whether usage of the LUK has exceeded the set of one or more limited-use thresholds.
U.S. Patent Pub. No. 2015/0046340 discloses: Efficient methods and systems for verifying personal identifiers in transactions such as financial transactions are disclosed. In an exemplary method, an authentication server computer may provide an account number and a personal identifier such as a PIN to a payment processing network server computer. The payment processing network server computer may then determine which of a plurality of authentication processes to initiate.

The cited references, alone or in combination, fail to disclose the specific combination of operations as recited in claim 1.
Independent claim 23 is significantly similar to claim 1.  As such, claim 23 is also allowed.  The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685